DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed October 29, 2021.
Claims 1, 6, 8, and 13 have been amended.  Claims 1-14 are pending and have been examined on the merits (claims 1 and 8 being independent).
The present Office Action is reopened as a Non-Final Action in response to the Applicant’s amendments filed October 29, 2021.
Response to Arguments
Applicant’s arguments and amendments filed October 29, 2021 have been fully considered.
With regard to the rejections of claims 1-14 under 35 USC 102 and 103, Applicant’s arguments and amendments have been considered but are not persuasive and Examiner respectfully disagrees.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 102 and 103. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The line 5 and 6 in claims 1 and 8 respectively, the term of “more advanced” is not described in the application as filed, and Applicant is requested to provide reference from the original disclosure to support the amendment of “more advanced”.
Dependent claims (2-7 and 9-14) stand rejected also, under 35 U.S.C. 112(a) by virtue of their dependency on a rejected claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The line 5 and 6 in claims 1 and 8 respectively, the term of “more advanced” is a relative term which renders the claim indefinite.  The term “more advanced” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For 
Dependent claims (2-7 and 9-14) stand rejected also, under 35 U.S.C. 112(b) by virtue of their dependency on a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claim(s) 1-3, 5-6, 8-10, and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shah et al. (hereinafter Shah), US Patent Number 10713632 B1.
Regarding claim 1:
Shah discloses the following:
A mobile bank, comprising: (Shah: See fig. 3 and abstract)
an automatic driving vehicle is equipped with one or several banking equipments to form a mobile bank, wherein the banking equipments communicate with the bank server that runs the bank information system to process banking transactions or provide banking services through 5G or other wireless communication technology; 
the mobile bank cruises (reads on “a GPS unit of autonomous ATM 240 to receive directions and/or calculate a route ( e.g., a fastest, quickest, most direct, and/or most secure route) to get to a predetermined location.”) along fixed routes and stops at fixed places to provide service, or drives to appointed places at appointed times to provide service to customers who make appointments, or drives to places (reads on “predicted location 310 may be a food-truck park, a sports event, a concert, a social gathering, a state fair, etc.”) where people gather for events to provide service, or provides service (reads on “autonomous ATM 240 may communicate with user 120 through a user mobile device to conduct a banking transaction beforehand”) to customers on board the vehicle during cruising, or provides service with a combination of services mentioned above. (Shah: See column 7 lines 35-43: “autonomous ATM 240 may communicate with user 120 through a user mobile device to conduct a banking transaction beforehand. For example, user 120 may request to "withdraw cash" from his banking account using the mobile device or a personal desktop computer before user 120 arrives at autonomous ATM 240 (or and column 11 lines 25-29: “Controller 260 may communicate with and/or rely on a GPS unit of autonomous ATM 240 to receive directions and/or calculate a route ( e.g., a fastest, quickest, most direct, and/or most secure route) to get to a predetermined location.”, and column 12 lines 38-48: “mobile banking resources 140 (or autonomous ATM 240 (not shown)) may self-drive or self-deploy to a predicted location 310 at a predicted time of increased banking activity. For example, predicted location 310 may be a food-truck park, a sports event, a concert, a social gathering, a state fair, etc. In some embodiments, machine learning networks, artificial intelligence networks, deep learning algorithms, etc. may be employed to teach autonomous ATM 240 or mobile banking resource 140 to predict locations and times of increased banking activity.”)
Regarding claim 2:
Shah discloses the following:
The mobile bank of claim 1, wherein the vehicle for the mobile bank is an unmanned robotic vehicle or an automatic driving vehicle, or a manned automatic driving vehicle. (Shah: See column 6 lines 22-38: “mobile banking resource 140 may include one or more autonomous ATMs (such as autonomous ATM 240 shown in FIG. 2) configured to self-drive to a location. Mobile banking resource 140 may be in communication with financial institution 150, database server 130, and user 120 directly or through network 110. The autonomous ATMs may be completely self-driven without human intervention. In some embodiments, mobile banking 
Regarding claim 3:
Shah discloses the following:
The mobile bank of claim 1, wherein the banking equipments include Automatic Banking Machine (ABM), Automatic Teller Machine (ATM), Automatic Company Banking Machine (ACBM), Investment Management Machine (IMM), Utility Bill Payment Machine (UBPM), Automatic Foreign Exchange Machine (AFEM), computers, client machines and Pads, and also include A4 artificial intelligence investment advisor clients or applications, A4 artificial intelligence loan advisor clients or applications, stock and fund trading clients or applications and insurance service clients or applications. (Shah: See column 6 lines 22-27: “Mobile banking resource 140 may comprise mobile ATMs, autonomous ATMs, semi-autonomous ATMs, and manned or unmanned ATMs.” and column 11 lines 10-21: “ATM 240 may drive itself to the desired location based on predicted higher volume of banking service requests using machine learning or deep learning networks. One or more autonomous ATM 240 may self-drive to the desired location, as needed. In some embodiments, machine learning or deep learning networks may comprise, for example, an artificial intelligence system, a neural network, a deep-learning technique, a software implemented algorithm, or the like.”, and
Regarding claim 5:
Shah discloses the following:
The mobile bank of claim 1, wherein there are one or several mobile banks servicing on various routes at the same time; there are one or several mobile banks going to different appointed places to provide service to different customers who make appointments. (Shah: See column 5 lines 5-11: “Although FIG. 1 illustrates only one of each of network 110, user 120, database server 130, mobile banking resource 140, it is contemplated that mobile banking resource system 100 may include any number of networks 110, users 120, database servers 130, mobile banking resources 140, and/or financial institutions 150” and column 12 lines 31-50: “more than one mobile 35 banking resources 140 and/or autonomous ATMs 240 may rendezvous and reallocate resources as necessary and/or desired. Referring to FIG. 3, mobile banking resources 140 (or autonomous ATM 240 (not shown)) may self-drive or self-deploy to a predicted location 310 at a predicted time of increased banking activity. For example, predicted location 310 may be a food-truck park, a sports event, a concert, a social gathering, a state fair, etc. In some embodiments, machine learning networks, artificial intelligence networks, deep learning algorithms, etc. may be employed to teach autonomous ATM 240 or mobile banking resource 140 to predict locations and times of increased banking activity. Machine learning networks may be employed to predict user activity based on information associated with user 120, user 50 preferences, user behavior, etc.”, and column 13 lines 15-35: “the controller may communicate with the user via a user's mobile device to indicate expected time of arrival, real-time status, and real-
Regarding claim 6:
Shah discloses the following:
The mobile bank of claim 1, wherein the mobile bank is either staffed with bank staff, or no bank staff (reads on “self-drive or self-deploy to a predicted location 310”) is assigned on board the mobile bank on duty, the mobile bank also be equipped with bank service robots or no bank service robot is equipped on board the mobile bank. (Shah: column 12 lines 38-43: “mobile banking resources 140 (or autonomous ATM 240 (not shown)) may self-drive or self-deploy to a predicted location 310 at a predicted time of increased banking activity. For example, predicted location 310 may be a food-truck park, a sports event, a concert, a social gathering, a state fair, etc.”)
Regarding claim 8:
Shah discloses the following:
A system for mobile banks, comprising: (Shah: See fig. 3 and abstract)
a bank server that runs the bank information system; and one or a plurality of as automatic driving vehicles which are equipped with one or several banking equipments to form mobile banks, wherein the banking equipments communicates with the said bank server to process banking transactions or provide banking services through 5G or more advanced wireless communication technology; (Shah: 
the mobile banks cruise (reads on “a GPS unit of autonomous ATM 240 to receive directions and/or calculate a route ( e.g., a fastest, quickest, most direct, and/or most secure route) to get to a predetermined location.”) along fixed routes and stop at fixed places to provide service, or drive to appointed places at appointed times to provide service to customers who make appointments, or drive to places (reads on “predicted location 310 may be a food-truck park, a sports event, a concert, a social gathering, a state fair, etc.”) where people gather for events to provide service, or provide service (reads on “autonomous ATM 240 may communicate with user 120 through a user mobile device to conduct a banking transaction beforehand”) to customers on board the vehicle during cruising, or provide service with a combination of services mentioned above. (Shah: See column 7 lines 35-43: “autonomous ATM 240 may communicate with user 120 through a user mobile device to conduct a banking transaction beforehand. For example, user 120 may request to "withdraw cash" from his banking account using the mobile device or a personal desktop computer before user 120 arrives at autonomous ATM 240 (or 
Regarding claim 9: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claim 10: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claim 12: it is similar scope to claim 5, and thus it is rejected under similar rationale.
Regarding claim 13: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of La Placa, US Publication Number 20170372429 A1.
Regarding claim 4:
Shah does not explicitly disclose the following, however La Placa further teaches:
The mobile bank of claim 1, wherein the bank server also runs one or several services among artificial intelligence investment advisor, A4 artificial intelligence loan advisor, stock and fund trading system and insurance service system, correspondently the mobile bank is equipped with one or several clients or applications among artificial intelligence investment advisor clients or applications, artificial intelligence loan advisor clients or applications, stock and fund trading clients or applications and insurance service clients or applications. (La Placa: See paragraph [0006] “The invention involves a mobile application that acts as a virtual assistant for a user. The mobile application is connected via the Internet to a cloud-based service that collects data from a wide range of user-specific and public data sources. The cloud-based service collects financial data from users' bank accounts, 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify controlling the movement of the motorized vehicle (e.g., the unmanned motorized vehicle) to the user location based on the predicted status of the mobile banking resource of Shah to include financial assistants using artificial intelligence (AI) techniques to the customer, as taught by La Placa, in order to provide more accurate suggestions to the customer.
Regarding claim 11: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Mazetti et al. (hereinafter Mazetti), US Publication Number 2018/0260778 A1.
Regarding claim 7:
Shah does not explicitly disclose the following, however Mazetti further teaches:
The mobile bank of claim 1, wherein the doors of the mobile bank open automatically when stopping to provide service, or they are opened by bank cards or by face recognition of a customer. (Mazetti: See paragraph [0058] “a customer registers using her/his credit card or bank account card and opens a door on the autonomous vending vehicle. The customer receives one or several items from the vehicle and upon exit is charged for the item.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify controlling the movement of the motorized vehicle (e.g., the unmanned motorized vehicle) to the user location based on the predicted status of the mobile banking resource of Shah to include opening the door of the autonomous mobile vehicle using her/his credit card for transactions, as taught by Mazetti, in order to provide better security for financial transactions.
Regarding claim 14: it is similar scope to claim 7, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YONGSIK PARK/Examiner, Art Unit 3695
March 29, 2022       

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        March 30, 2022